PER CURIAM.
It may have been that the learned trial justice did not believe the plaintiff’s evidence regarding the delivery of his baggage to the defendant, and that this was due to the incompetent evidence offered by defendant and admitted over plaintiff’s objection. Special reference to the specific instances of error in the admission of evidence is hardly necessary, as counsel cannot fail to recognize many through a reference to a few. The following answers of George Hoppe: “For passengers per Patricia, February 21, 1903, we received no other baggage than that for which receipt was issued all according to the original baggage list in our possession.” “I attach, marked ‘Exhibit A,’ a true and complete list of all baggage checked for transportation by steamship Patricia, and received from passengers from the barracks and the city of Hamburg.” "From a passenger by the name of Joseph or Jassel Limansky we received in February, 1903, no baggage for transportation by the Patricia, or otherwise, to New York”—do not appear to have been other than statements of conclusions, and were therefore not competent. Upon appellant’s brief, reference is made to numerous *558other instances of harmful error in the admission of incompetent evidence.
The judgment will be reversed, and a new trial ordered, with costs to appellant to abide the event.